Citation Nr: 0603938	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
squamous cell carcinoma of the base of the tongue, claimed as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Service connection for squamous cell carcinoma of the base of 
the tongue was previously denied by a July 1998 decision of 
the Board.  The veteran argues that this claim should be 
reconsidered on the basis that the requirement for "well-
grounded" claims has been eliminated.  

The Board notes that section 7 of the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), enacted on November 9, 2000, eliminates the well-
grounded-claim requirement and modifies the Secretary's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002).  Under Section 
7(b) of the VCAA, a claim denied or dismissed as not well-
grounded shall, on the request of the claimant or on the 
Secretary's own motion, be readjudicated as if the denial or 
dismissal had not been made, provided that the denial was one 
that became final during the period beginning on July 14, 
1999, (date of Morton v. West, 12 Vet. App. 477 (1999)) and 
ending on the date of enactment of the VCAA (November 9, 
2000).  See also VAOPGCPREC 3-2001, McQueen v. Principi, 14 
Vet. App. 300 (2001) (per curiam) (citing VBA Fast Letter 00-
87).

The Board finds, however, that VAOGCPREC 3-2001 and section 
7(b) of the VCAA are inapplicable in this case because the 
denial of the veteran's claim for entitlement to service 
connection for squamous cell carcinoma of the base of the 
tongue became final in November 1998, 120 days from the date 
of the July 1998 Board decision, because the veteran did not 
appeal it to the United States Court of Appeals for Veterans 
Claims (Court).  

Upon consideration of the foregoing, although the January 
2002 rating decision, August 2003 Statement of the Case, and 
April 2004 Supplemental Statement of the Case reflect that 
the RO considered the issue of entitlement to service 
connection for squamous cell carcinoma of the base of the 
tongue on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  For this reason, the Board has listed the 
issue on the title page as to this matter as whether new and 
material evidence has been submitted to reopen the claim for 
service connection for squamous cell carcinoma of the base of 
the tongue.


FINDINGS OF FACT

1.  The Board denied service connection for squamous cell 
carcinoma of the base of the tongue in a July 1998 decision 
that the veteran did not appeal.

2.  Evidence received since the July 1998 Board decision is 
new but it does not relate to an unestablished fact necessary 
to substantiate the claim and, therefore, it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2005).

2.  No new and material evidence has been received since the 
July 1998 Board decision to reopen a claim for service 
connection for squamous cell carcinoma of the base of the 
tongue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for squamous cell carcinoma of the base of the 
tongue in April 1997.  The RO denied that claim in a July 
1997 rating decision.  The veteran appealed this 
determination and, by a July 1998 decision, the Board also 
denied service connection for squamous cell carcinoma of the 
base of the tongue, confirming the RO's prior denial.  The 
veteran did not appeal the Board's decision.  Therefore, the 
Board's July 1998 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At this time, the Board notes that the July 1998 Board 
decision found that the veteran's claim for service 
connection for squamous cell carcinoma of the base of the 
tongue was not well grounded.  As discussed above, the VCAA 
eliminated that requirement; however, inasmuch as the veteran 
did not appeal the July 1998 Board decision, it became final 
120 days later, prior to the period beginning on July 14, 
1999, and ending on the date of enactment of the VCAA.  
Accordingly, the issue is properly phrased as above.

Evidence of record at the time of the July 1998 Board 
decision consists of service and private medical records.  
The Board denied service connection because there was no 
competent evidence of a nexus between the veteran's current 
squamous cell carcinoma of the base of the tongue and his 
period of active duty service and there was no competent 
medical evidence showing that he had a cancer of the type 
listed under 38 C.F.R. § 3.309(e), thus, he was not entitled 
to a presumption that his squamous cell carcinoma of the base 
of the tongue is due to herbicide exposure.  

Evidence received since the July 1998 Board decision consists 
of duplicates of previously considered evidence as well as 
records of VA outpatient treatment, dated from October 2002 
to November 2003.  The Board finds that none of this evidence 
is new and material within the meaning of 38 C.F.R. 
§ 3.156(a) because the claim still lacks competent evidence 
of a nexus between the veteran's squamous cell carcinoma of 
the base of the tongue and his period of service, to include 
exposure to Agent Orange.

Specifically, the VA outpatient treatment records refer to 
current treatment only and suggest no opinion as to the 
etiology of the veteran's squamous cell carcinoma of the base 
of the tongue.  Overall, both service and post-service 
records provide evidence against this claim as they indicate 
a condition that began many years after service with no 
association to service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

It is important for the veteran to understand that even if 
this claim were reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating a condition 
that began many years after service with no association to 
service.

In addition, although records indicate that the veteran 
underwent surgery for cancer of the larynx in September 1995, 
there is no support for this in the contemporaneous private 
treatment records, which were considered by the Board in the 
July 1998 decision.  The Board further acknowledges the 
December 1997 letter from "Dr. P."; however, this statement 
was considered by the Board in July 1998 and is, thus, not 
new and material evidence.

In conclusion, the Board finds that new and material evidence 
has not been received to reopen a claim for service 
connection for squamous cell carcinoma of the base of the 
tongue.  38 C.F.R. § 3.156(a).  The claim is not reopened and 
the appeal is denied.  38 U.S.C.A. § 5108.

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA by correspondence dated in October 2001 and January 2005 
as well as by the August 2003 statement of the case.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in an 
August 2003 Statement of the Case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letters was non-prejudicial error.

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, 
the required duty to notify has been satisfied.

The Board notes that regulations implementing the VCAA also 
include a new definition of new and material evidence under 
38 C.F.R. § 3.156; however, that revision applies only to 
petitions to reopen filed on or after August 29, 2001.  It 
does not apply in the instant case because the veteran 
submitted the request to reopen his claim in June 2001.  
Thus, the duty to assist provisions of the VCAA do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).

ORDER

As no new and material evidence has been received, a claim 
for service connection for squamous cell carcinoma of the 
base of the tongue is not reopened.  The appeal is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


